El Juez Asociado Su. del Toko
emitió la opinión del tribunal.
El 16 de junio de 1912 comparecieron ante notario público Doña Sofía Rufat viuda de Marquez y Don Isidoro Alvarez Gronzález y la primera vendió con pacto de retro al segundo dos fincas rústicas, que el segundo en el mismo acto arrendó a la primera, pactándose que “si transcurrieren 15 días des-pués del vencimiento de cualquier trimestre, sin satisfacerse al arrendador las rentas devengadas, se considerará, por este heclio, vencido desde luego el término prefijado para redimir las. fincas, adquiriendo el arrendador el absoluto dominio de las mismas.”
La escritura pública otorgada fué inscrita en el Registro' de la Propiedad de San Juan, Sección Ia., con respecto a una de las fincas vendidas situada en Río Piedras, y el 3 de octu-bre de 1913, fué presentada de nuevo en el registro acompa-ñada de un affidavit en el cual se bacía constar que Doña. Sofía Rufat no liabía satisfecho ninguno de los cánones del arrendamiento, habiendo transcurrido más de tres trimes-tres sin que la repetida señora hubiera efectuado el pago. Esta nueva presentación se hizo con objeto de que el regis-trador anotara la .consumación de la venta. El registrador se negó a ello por medio de la siguiente nota contra la cual se interpuso el presente recurso gubernativo.
“No admitida la nota de consumación de venta que se solicita, porno haberse acreditado que la vendedora Doña Sofía Rufat viuda de Márquez, haya dejado de satisfacer las mensualidades del arrenda-miento señaladas en la escritura, según la resolución del Tribunal Supremo de Puerto Rico de 28 de junio último, número 148, y si bien se presenta un affidavit suscrito por el comprador Don Isidoro Alvarez, este documento no se considera bastante a los fines indicados; y exten-dida en su lugar nota preventiva por el término legal al margen de la inscripción 4a. de la finca número 1295 al folio 72 vuelto del tomo 25 de Río Piedras. San Juan, Puerto Rico y octubre 16 de 1913.”
*1112El caso decidido por esta Corte Suprema el 28 de junio de 1913 a que se refiere el registrador, fué el de Rosado v. El Registrador, (pág. 972). La recurrente había com-prado con pacto de retro y arrendado al vendedor ciertas fincas, conviniéndose en que si vencidas tres mensualidades, consecutivas no fueren puntualmente satisfechas, se conside-raría vencida la obligación total del contrato y con derecho la compradora a pedir que se anotara en el registro la con-sumación de la venta. Posteriormente, según constancia del registro, el derecho a retraer se transfirió a otra persona. Del expediente no aparecía la forma en que la peticionaria había solicitado la anotación de la consumación de la venta, y esta Corte Suprema, atendidas todas las circunstancias del caso y no constando en forma alguna que la recurrente acre-ditara la fálta de cumplimiento de la condición por parte de la persona que sustituyó en sus derechos al primitivo ven-dedor y arrendatario, confirmó la nota recurrida por virtud de la cual el registrador se había negado a consignar la con-sumación de la venta.
Corno puede verse, si bien este caso que resolvemos guarda estrecha relación con el resuelto en 28 de junio de 1913, difie-ren las circunstancias concurrentes en los mismos. En el de Rosado no constaba claramente la forma en que se había soli-citado la nota de consumación, ni se acreditó la falta de cum-plimiento de la condición resolutoria. En este consta con toda claridad la manera en que se ha solicitado la consuma-ción y se ha acreditado además la falta de cumplimiento de la condición, no sólo por no aparecer del registro satisfechos los arrendamientos dentro del plazo fijado en el contrato, si que también por medio de un escrito debidamente jurado.
Si1 aplicamos la doctrina consignada en las resoluciones de la Dirección Greneral de los Registros de España de 28 de junio de 1881 y 5 de noviembre de 1883, y la opinión del comentarista Galindo, tomo 1, pág. 633, de su Legislación ILipotecaiia, podría decidirse que sólo es necesario que no aparezca cumplida en el registro la condición, para que el *1113registrador a instancia de la parte interesada proceda a ano-tar la consumación. Sin embargo, en casos como el presente y el de Rosado v. El Registrador, (pág. 972), en que se trata de contratos de venta con pacto de retro y -a la vez de arrendamiento en los cuales se hace depender la consumación de la venta del pago de los arrendamientos, hecho este último que por regla general no se hace constar cada vez que se realiza en el registro, es conveniente que la falta de cumplimiento de la condición no sólo aparezca del registro sino que también se acredite de algún otro modo, y el de un escrito jurado por el mismo peticionario nos parece apropiado y suficiente.
Por las razones expuestas debe revocarse la nota recu-rrida y ordenarse al registrador que proceda a verificar la anotación solicitada.

Revocada.

' Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.